Citation Nr: 0011392	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to March 
1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) following a March 1993 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for a disability rating in excess of 10 
percent for service-connected residuals of a right wrist 
fracture.  In June 1998, the Board denied the veteran's claim 
for an increased rating.  Thereafter, the veteran appealed to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  In August 1999, the Court, in a single-
judge memorandum decision, and by judgment dated later that 
month, granted the relief sought; the Board's June 1998 
decision was vacated and the case was remanded to the Board 
for further adjudicatory action.


REMAND

In its August 1999 decision, the Court noted that an October 
1992 electromyogram (EMG) had revealed that the veteran had 
right carpal tunnel syndrome and relative slowing in the 
distal portion of the right radial nerve.  The clinical 
impression was as follows.

[G]iven the difficulty in maintaining the 
patient's skin temperature, I think there 
is a relative slowing of median 
conduction across the wrist on the right 
compared to the left then, therefore, 
mild carpal tunnel syndrome.  Needle EMG 
at the APB and opponens pollicis showed 
no abnormalities to suggest denervation.  
As far as the radial branch goes, the 
patient's symptoms and physical 
examination are suggestive of entrapment 
of the radial nerve in the bound down 
scarred area in the forearm.  There 
appears to be some demonstration of 
localized slowing of conduction for the 
radial nerve, though there is no 
asymmetry of actual radial nerve 
latencies from side to side. 

At the veteran's May 1997 VA examination, it was reported 
that a "September" 1992 electromyogram suggested mild right 
carpal tunnel syndrome and mild delay of ulnar sensory 
conduction across the wrist as well as radial conduction 
being slowed across the wrist.  The diagnoses at this 
examination included the following:  

. . . Electrodiagnostic evidence of mild 
carpal tunnel syndrome and mild ulnar and 
radial neuropathies at the wrist which 
could be related to the service[-
]connected injury.  Physical exam is 
inconclusive as to whether these minor 
neuropathies produce a functional 
deficit.  However, carpal tunnel 
syndrom[e] could certainly contribute to 
the pain.  There is a definite 
association between trauma to the wrist 
and future development of carpal tunnel 
syndrome. 

Thereafter, an electromyogram and nerve conduction test was 
conducted in July 1997.  However, these tests were 
unremarkable with "[n]o right carpal tunnel syndrome 
electrodiagnostically seen, nor any other peripheral nerve 
entrapments."  The impression was that "[o]verall, [the] 
electrodiagnostic study failed to reveal electrodiagnostic 
evidence of peripheral nerve abnormalities."

Given the apparent inconsistencies between the October 1992 
and July 1997 electromyograms, as well as between the July 
1997 electromyogram and the May 1997 VA examiner's diagnosis, 
the Court concluded that VA's duty to assist required that 
the veteran's claim be remanded for a clarifying VA 
examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Massey v. Brown, 7 Vet. App. 204 (1994).

Furthermore, on remand, consideration must include a more 
definite determination as to whether or not the veteran has 
carpal tunnel syndrome or a disease of the peripheral nerves.  
If the veteran has carpal tunnel syndrome or a disease of the 
peripheral nerves, consideration must be given to whether a 
higher rating is assignable under rating criteria for 
peripheral nerve damage.  

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
38 C.F.R. § 3.159 (1999). 

2.  The RO should schedule the veteran 
for a neurologic examination to determine 
the extent of his service-connected 
disability.  The claim's folder and a 
copy of this remand should be made 
available to, and reviewed by, the 
examiner before the examination.  All 
neurologic impairment due to service-
connected disability should be set forth 
in detail.  The degree of paralysis, 
neuralgia, or neuritis should be 
characterized as mild, moderate, or 
severe for each nerve affected by 
service-connected disability.  All 
findings must be reconciled with all 
other findings in the record on appeal, 
including those made at the October 1992 
testing (which found carpal tunnel 
syndrome), the May 1997 VA examination 
(which referred to electrodiagnostic 
evidence of mild carpal tunnel syndrome 
and mild ulnar and radial neuropathies at 
the wrist), and the July 1997 testing 
(which found no evidence of either carpal 
tunnel syndrome or peripheral nerve 
abnormalities).  The examiner should 
provide an opinion to explain these 
inconsistencies in the record, especially 
between the two electromyograms and 
between the July 1997 electromyogram and 
the May 1997 diagnosis.

3.  Upon completion of the development 
requested by the Board, the RO should 
again consider the veteran's claim, with 
consideration given to whether a higher 
rating is warranted based on all 
manifestations of service-connected right 
wrist disability, including neurologic 
ones.  In this regard, specific findings 
must be made as to whether or not the 
veteran has carpal tunnel syndrome or a 
disease of the peripheral nerves.  If the 
veteran has carpal tunnel syndrome or a 
disease of the peripheral nerves, the RO 
should consider whether criteria for 
rating peripheral nerve damage should be 
applied.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
which includes a recitation of all 
potentially applicable rating criteria.

After the veteran and his representative has been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to comply with the 
order of the Court.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


